In a proceeding to establish the compensation of James V. McGovern, former attorney for Anthony Koch and Kathleen Koch, Anthony Koch, Kathleen Koch, and Michael A. Cervini appeal from a judgment of the Supreme Court, Westchester County (Burrows, J.), dated. July 21, 1993, which, after a nonjury trial, awarded the petitioner the sum of $5,000 in counsel fees.
Ordered that the judgment is modified, on the law and the facts, by reducing the amount of the award to $1,500; as so modified, the order is affirmed, with costs to the appellants.
In determining the reasonable value of an attorney’s services, the following factors should be considered: " 'the difficulty of the questions involved; the skill required to handle the problem; the time and labor required; the lawyer’s experience, ability and reputation; the customary fee charged by the Bar for similar services and the amount involved’ ” (Matter of Ury, 108 AD2d 816, 817).
Based on the petitioner’s testimony at the trial as to the nature of the services he performed, the amount of time he expended on those services, his usual hourly rate and the amount of the disbursements he made in the course of his representation, we conclude that the reasonable value of the petitioner’s services was $1,500. Miller, J. P., Thompson, O’Brien, Santucci and Joy, JJ., concur.